Citation Nr: 1225260	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 Regional Office (RO) in Lincoln, Nebraska rating decision, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that following the April 2011 Board hearing and after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral sensorineural hearing loss disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Resolving doubt in favor of the Veteran, his tinnitus was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he has a bilateral sensorineural hearing loss disability and tinnitus as the result of his active duty service.  Specifically, the Veteran asserts that his hearing loss is related to exposure to small arms fire and other ordinance during basic training and aircraft and helicopter engines both on the flight deck of an aircraft carrier and in the course of his regular work duties.    

The Veteran's service treatment records indicate bilateral hearing acuity within normal limits both at entrance into service and at separation.  The service treatment records do not otherwise include complaints, treatment, or diagnoses of hearing problems or a hearing loss or tinnitus disability in service.

The Board accepts, based on the evidence proffered, that the Veteran has current bilateral hearing loss and tinnitus disabilities.  The September 2009 VA examination report included a diagnosis of bilateral sensorineural hearing loss and tinnitus.  Furthermore, the reported audiological results met the requirements of 38 C.F.R. § 3.385 for establishing a current bilateral hearing loss disability.  

As to whether the current bilateral hearing loss and tinnitus disabilities are related to noise exposure in service, the Board notes that there are conflicting medical opinions of record.  First, the September 2009 VA examining audiologist opined that it was less likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure during military service.  The rationale for the opinion, as to the bilateral hearing loss, was that the Veteran had normal bilateral hearing sensitivity at entrance and separation and provided an extensive discussion regarding noise exposure and temporary threshold shifts and permanent hearing loss.  As to the tinnitus, the examiner noted that there was a strong correlation between tinnitus and hearing loss and that if the Veteran had ratable hearing loss in service it would have been a strong indicator that tinnitus had the same etiology.  As the Veteran did not have any significant shift in hearing levels between enlistment and separation, it was less likely as not that the reported tinnitus was from military noise exposure.

By contrast, a private physician in an April 2011 letter noted review of the Veteran's medical records and clinical notes, as well as conducting a physical examination, and concluded that his hearing loss and tinnitus were more likely than not a direct result of his service-related noise exposure.  The physician noted the Veteran's reported significant noise exposure from heavy weapons, jet aircraft, and helicopters.  The physician noted that the Veteran had not been exposed to anywhere near that level of noise trauma since leaving the service.  The physician indicated that the Veteran's failure to seek treatment for his ongoing tinnitus was entirely reasonable as there is no available treatment according to multiple medical organizations.  In closing, the physician stated that the opinions expressed were based on physical examination and his training and experience as a physician.  

The Board finds that both the September 2009 VA examination report and the April 2011 private physician's opinion are probative and competent evidence.  Both examiners noted review of the Veteran's medical records and the Veteran's self-reported history of noise exposure in service is not necessarily inconsistent with the nature of his service as a supply clerk.   Both examiners provided a rationale for their opinions, and both examiners considered the Veteran's current hearing loss and tinnitus.  The VA audiologist considered the current hearing loss pattern and tinnitus unrelated to service based on the normal hearing acuity and absence of any significant threshold shift in hearing acuity between entrance and separation, while the private physician found the Veteran's current hearing loss and tinnitus consistent with his significant in-service noise, especially given the absence of significant post-service noise exposure.  

As to the Veteran's reports of ongoing tinnitus beginning in service, the Board notes that the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  As such, the Board finds the Veteran's reported multiple year history of tinnitus significantly probative.  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike hearing loss that is ascertained by clinical testing.  Therefore, in accordance with the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board concludes that the lay testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service.  Furthermore, the Board notes that there is no evidence of record after service contradicting the Veteran's assertions of continuity of tinnitus.

As to the Veteran's hearing loss, the Board recognizes that the Veteran has not reported ongoing difficulty with bilateral hearing acuity from service.  Indeed, during the April 2011 Board hearing the Veteran indicated that he was uncertain as to the precise time of onset of difficulty with hearing, other than the conclusion that he did have difficulty hearing by 1977.  The Board notes, however, that lay continuity of symptomatology is not imperative for granting entitlement to service connection for hearing loss.  In that regard, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In light of the Veteran's lay testimony regarding ongoing tinnitus from service, the credible evidence of in-service noise exposure, as well as the conflicting medical opinions discussed above, the Board concludes that the evidence is at least in relative equipoise as to whether his current bilateral hearing loss and tinnitus had their onset in service or are otherwise directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral hearing loss and tinnitus.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


